DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/674,407 application filed February 17, 2022, which is a continuation of U.S. Patent Application Serial No. 16/768,138, now U.S. Patent No. 11,285,464, filed May 29, 2020, which claims priority to FR 1,761,408, filed November 30, 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 15 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelhard et al (US 4,039,477) in view of Sanchez et al (US 2012/0125814 A1) as evidenced by Lapinski et al (US 7,410,565 B1).
Engelhard et al discloses a catalyst for hydrotreatment, specifically dehydrocyclization, of paraffins and naphthenes [column 1, lines 45-47], which catalyst comprises “a. from 0.02 to 2%, and preferably from 0.10 to 0.70%, based on the total weight of the catalyst, of at least one platinum-group metal, b. from 0.02 to 2%, and preferably from 0.05 to 0.60%, based on the total catalyst weight, of tin; c. from 0.01 to 5%, and preferably from 0.02 to 1%, based on the total catalyst weight, of at least one metal selected from the group consisting of scandium, yttrium, thorium, uranium and the rare earths metals” [column 2, lines 55-64].  Engelhard et al further discloses “[t]he carriers of the catalysts in accordance with the invention should be refractory substances having an adequate surface and specific pore volume. The specific surface is comprised between 15 and 350 m2/gram, and preferably between 100 and 350 m2/gram, the specific pore volume being greater than 0.1 cc per gram….Both alumina and aluminosilicates, for example, are well suited for use as such carriers” [column 3, lines 38-47], which carrier corresponds to the support of the instant application.
Engelhard et al does not appear to disclose that the hydrotreating catalyst comprises phosphorus.
However, Sanchez et al, which is concerned with reforming catalysts comprising “platinum/tin…with platinum contents of 0.05% to 1%, preferably 0.15% to 0.4%” and having “a specific surface area, in order to overcome diffusional constraints: 50 m2/g to 300 m2/g, preferably 80 m2/g to 200 m2/g” [paragraph 0057; compare to platinum content and surface area taught by Engelhard et al] discloses the use of phosphorus as a promoter [see prior citation].  While Sanchez et al does not appear to explicitly disclose the quantity of phosphorus, it is well known in the art that the quantity of phosphorus promoter (or stabilizing agent) with alumina-supported platinum catalysts used in catalytic reforming reactions (including dehydrocyclization) ranges from an amount greater than 0 wt-% and less than 1 wt -% as evidenced by Lapinski et al [column 3, line 66 to column 4, line 26; see also column 1, lines 14-16: “[c]atalytic reforming of naphtha involves a number of competing processes or reaction sequences. These include dehydrogenation of cyclohexanes to aromatics (benzene), dehydroisomerization of alkylcyclopentanes to alkylaromatics, dehydrocyclization of an acyclic hydrocarbon to aromatics…”; see also column 7, lines 41-44]. 
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute the catalyst of Sanchez et al for the hydrotreating catalyst of Engelhard et al because it has been held that ‘[t]he selection of a known material based on its suitability for its intended use” is prima facie obvious [Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297].  Therefore, the invention as a whole would have been prima facie obvious.
With respect to claims 8 and 9, Engelhard et al discloses “the invention relates to catalysts as defined above in which:…b. The halogen content, determined in the elemental form, and based on the total catalyst weight, is comprised between 0.5 and 3%, and preferably between 0.6 and 1.6%” [column 3, lines 18-27] and “[t]he halogen present in the catalysts in accordance with the invention is preferably chlorine” [column 4, lines 3-5].  
With respect to claim 15, since the catalyst of modified Engelhard et al is the same as or similar to the recited catalyst, it is expected, absent evidence to the contrary that the stability (i.e., the thermal increment applied per unit of time to maintain a constant RON of 100) is the same or similar as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
September 29, 2022